Title: From John Adams to Elkanah Watson, 28 February 1823
From: Adams, John
To: Watson, Elkanah



Dear Sir.
28 Feb. 1823

I thank you for your note of Feb’y 12th. and for the communication of Judge Troups letter. I am very much obliged to him for his civility to me as well for his testimonies in honor of your meritorious exertions for the public good. Your active life has been employed as far as I have known the history of i, in the promoting useful Knowledge and useful arts: for which I hope you have received or will receive a due reward. Shafts are wanton sports and secret and public malice are common to you and all other men who distinguish themselves. “Envy does merit as its shade pursue, and like the shadow proves the substance true.” This or something more sublime must be the consolation of us all. I return the enclosed letter of Judge T——. & am your friend—. 
John Adams—by proxy.